Citation Nr: 0201530	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  91-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of residuals of a back injury 
resulting from the pursuit of vocational rehabilitation 
training. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1973 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1990 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
residuals of a back injury resulting from the pursuit of 
vocational rehabilitation training.  

This case was remanded to the RO by the Board in May 1992 and 
March 1996 for administrative reasons and for further 
development.  A VA General Counsel opinion was requested and 
received.  The Board issued a decision in April 1998 denying 
an appeal for compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of a back injury resulting from the pursuit of 
vocational rehabilitation training.  In an April 2001 
decision and Order, the United States Court of Appeals for 
Veterans Claims (Court) reversed and remanded the April 1998 
Board decision and found the VA General Counsel precedent 
opinion VAOPGCPREC 14-97, upon which the Board had relied in 
its decision, was legally incorrect.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the claim for 
benefits on appeal has been obtained by the RO.

2.   In November 1988, the veteran initiated a claim of 
entitlement to VA disability compensation pursuant to 38 
U.S.C.A. § 1151 for residuals of a back injury resulting from 
the pursuit of vocational rehabilitation training in October 
1985.

3.  At the time of the veteran's back injury on October 7, 
1985, he was participating in a VA vocational rehabilitation 
program under Chapter 31; at the time of the back injury on 
October 7, 1985, less than 60 days since the beginning of 
full-time post-training private employment, the veteran had 
not been rehabilitated, but was still under the VA vocational 
rehabilitation program designed for his rehabilitation.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability of residuals of 
a back injury resulting from the pursuit of vocational 
rehabilitation training have been met.  38 U.S.C.A. §§ 1151, 
3100, 3101, 3104 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.358, 21.35, 21.210, 21.124, 21.283 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this appellant's case, further development is not necessary 
to meet the requirements of the Veterans Claims Assistance 
Act of 2000 and implementing regulations.  In the rating 
decisions, statement of the case, supplemental statements of 
the case, Board decision, and Court order, the appellant has 
been advised of what must be demonstrated to establish 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of residuals of a back injury 
resulting from the pursuit of vocational rehabilitation 
training.  VA has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the appellant's claim.  The facts in this veteran's case 
have been developed and are not in dispute.  Under these 
circumstances, there is no reasonable possibility that 
further assistance to the veteran would aid in substantiating 
the claim.  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.  38 U.S.C.A. § 5103A.

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received in November 1988.  Because 
the claim was filed before October 1, 1997, the version of 38 
U.S.C.A. § 1151 which became effective October 1, 1997 is not 
applicable in this case, and the version of 38 U.S.C.A. 
§ 1151 in effect prior to October 1, 1997 is applicable.  
Title 38, United States Code § 1151 (in effect prior to 
October 1, 1997) provides in relevant part that, where any 
veteran shall have suffered an injury or an aggravation of an 
injury as a result of the pursuit of a course of vocational 
rehabilitation under Chapter 31 of Title 38, U.S. Code, and 
not as the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.

The implementing regulation provides in relevant part that, 
where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358(a).  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, it is necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training.  38 C.F.R. § 3.358(c)(2).  When 
the proximate cause of the injury suffered was the veteran's 
willful misconduct or failure to follow instructions, it will 
bar him (or her) from receipt of compensation hereunder 
except in the case of incompetent veterans.  38 C.F.R. 
§ 3.358(c)(4). 

Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by VA in 
the individual case, since ordinarily it is not to be 
expected that each and every different function and act of a 
veteran pursuant to his or her course of training will be 
particularly specified in the outline of the course or 
training program.  For example, a disability resulting from 
the use of an item of mechanical or other equipment is within 
the purview of the statute if training in its use is implicit 
within the prescribed program or course outlined or if its 
use is implicit in the performance of some task or operation 
the trainee must learn to perform, although such use may not 
be especially mentioned in the training program.  In 
determining whether the element of direct or proximate 
causation is present, it remains necessary for a distinction 
to be made between an injury arising out of an act performed 
in pursuance of the course of training, that is, a required 
"learning activity," and one arising out of an activity 
which is incident to, related to, or coexistent with the 
pursuit of the program of training.  For a case to fall 
within the statute there must have been sustained an injury 
which, but for the performance of a "learning activity" in 
the prescribed course of training, would not have been 
sustained.  A meticulous examination into all the 
circumstances is required, including a consideration of the 
time and place of the incident producing the injury.  
38 C.F.R. § 3.358(c)(5). 

Chapter 31 of Title 38, U.S. Code, provides for the training 
and rehabilitation of veteran's with service-connected 
disabilities.  The purposes include to enable the veteran 
"to become employable and to obtain and maintain suitable 
employment."  38 U.S.C.A. § 3100.

The veteran contends that on October 7, 1985 he sustained an 
injury to his back during the course of his pursuit of a 
program of vocational rehabilitation services or training 
administered by VA under Chapter 31 of Title 38 of the United 
States Code.  In support of his claim of having been in 
pursuit of a vocational rehabilitation program, the veteran 
specifically contends: that he enrolled at the ABC Technical 
and Trade School in Tucson, Arizona, until July 1985, 
following which he obtained work with a private employer, the 
Dallas Transit System, where he began work on August 19, 
1985; he discussed with his VA Vocational Rehabilitation 
Counselor a job offer from Dallas Transit System and the 
steps to transfer his Vocational Rehabilitation Training 
Program to Dallas, Texas because of this new offer of 
employment; that he was instructed by a VA employee of a VA 
Vocational Rehabilitation Office that he remained under the 
VA vocational rehabilitation program through the first 60 
days of this employment; his VA Vocational Rehabilitation 
Counselor toured his job site at Dallas Transit System; 
approximately one week prior to the October 1985 injury, VA 
paid for and issued him tools to be utilized in his work for 
the Dallas Transit System; and he injured his back on the job 
on October 7, 1985, within 60 days of beginning that 
employment.  The veteran contends that he had not achieved a 
status of "rehabilitated" at the time of his back injury in 
October 1985 because he had not been employed and adjusted in 
employment for 60 days as provided for under 38 C.F.R. 
§ 21.194 (1984). 

Presented by this appeal is the question of whether the 
veteran, at the time of his back injury on October 7, 1985, 
was in pursuit of a course of vocational rehabilitation 
training under Chapter 31 of Title 38 of the United States 
Code, as specified in 38 U.S.C.A. § 1151.  The significant 
facts in this case are not in dispute.  The evidence reflects 
that from July 1984 to June 1985 the veteran was enrolled in 
a VA vocational rehabilitation program established under 
Chapter 31 of Title 38, United States Code, and attended ABC 
Trade School in Arizona to become an electronics technician.  
In June 1985, the veteran received employment assistance from 
VA, which included job placement assistance and monetary 
benefits.  A VA Vocational Rehabilitation and Counseling 
Services Rehabilitation Plan indicates that VA was 
supervising the job placement process, which included monthly 
contact with the veteran.  The stated objective of the 
Rehabilitation Plan was to "[u]se appropriate VA benefits 
relating to job placement." 

On August 19, 1985, the veteran was hired by the Dallas 
Transit System in the capacity of a probationary employee.  
Under its employment services and assistance program, in 
September 1985 VA provided the veteran with the work tools he 
was required to have in order to maintain employment with the 
Dallas Transit System.  On October 7, 1985, within 60 days of 
beginning employment, the veteran injured his back while 
working at the Dallas Transit System.  The veteran described 
the injury as occurring when he twisted to the left while in 
a cramped space, while working down in a manhole guiding or 
pulling fiber optic cable.  

The medical evidence reflects that the veteran incurred a low 
back injury in October 1985 which eventually led to a 
herniated disc at L4-L5, requiring a diskectomy in 1986.  

In an August 1996 VA memorandum, a VA vocational 
rehabilitation and counseling officer wrote that the 
"veteran was still an active participant in the Chapter 31 
program at the time of his injury on October 7, 1985."  The 
memorandum further noted that: "A veteran is a program 
participant until VR&C determines that the veteran has made 
satisfactory adjustment to employment.  Since this veteran 
could not return to work, after his injury on 10/7/85, the 
declaration of rehabilitation[ ] made on 3/26/86 was not 
valid." 

The veteran wrote in April 1997 that, about a month before 
his vocational schooling ended, he informed his VA vocational 
rehabilitation counselor that he had been offered a job as an 
electronic mechanic with the Dallas Transit System, requested 
transfer of his rehabilitation training program to Dallas, 
Texas, and discussed his options if the job did not work out.  
He wrote that in August 1985 he reported to the Dallas area 
VA Vocational Rehabilitation Office, and his counselor soon 
thereafter toured his job site at Dallas Transit System and 
reviewed the job training.  The veteran also wrote that in 
September 25, 1985 he supplied VA with a list of tools he 
needed for his job, and that about $2,000 worth of tools and 
equipment were delivered to him in early October 1985, prior 
to his back injury on October 7, 1985.  In May 1997, the 
veteran wrote that he had not completed training when he was 
injured on October 7, 1985, and had not achieved a status of 
"rehabilitated" at the time of this injury.  

After a review of the evidence and evaluation of this claim 
on the merits, the Board finds that the weight of the 
evidence demonstrates that the veteran was in pursuit of a 
course of vocational rehabilitation training under Chapter 31 
of Title 38, U.S. Code, at the time of his back injury on 
October 7, 1985.  The evidence weighing in the veteran's 
favor which tends to demonstrate that he was still in pursuit 
of a course of vocational rehabilitation training under 
Chapter 31 includes: the fact that, prior to his finding 
employment, the veteran had been enrolled in a VA vocational 
rehabilitation program established under Chapter 31 of Title 
38, United States Code; the veteran's job was in the area for 
which he was trained, an electronics technician; the VA 
Vocational Rehabilitation and Counseling Services 
Rehabilitation Plan indicates monthly contact with the 
veteran, which tends to corroborate the veteran's statement 
that VA visited the work site and reviewed the job training 
that he would be doing at the new work site; the fact that 
the veteran was hired by the Dallas Transit System in the 
capacity of a probationary employee, which is consistent with 
the veteran's assertion that he discussed with a VA counselor 
his options if the job had not worked out; that in September 
1985, and immediately prior to the on-the-job injury, VA 
provided the veteran with the work tools and equipment he was 
required to have in order to maintain employment; that the 
back injury occurred on October 7, 1985, within 60 days of 
beginning employment, and a few days after receiving tools 
from VA; the nature of the injury, caused by twisting or by 
pulling fiber optic cable, does not indicate third party 
intervention or willful misconduct, but appears to be related 
to performance of the work for which the veteran had 
specifically been trained; the August 1996 VA memorandum 
reflects that the "veteran was still an active participant 
in the Chapter 31 program at the time of his injury on 
October 7, 1985" and had effectively not been declared 
rehabilitated; and the veteran's consistent belief and 
assertion that, at the time of the back injury on October 7, 
1985, he was still in a "training mode" and had not 
achieved a status of "rehabilitated."  

With regard to the question of legal interpretation of the 
term "pursuit of a course of vocational rehabilitation," 
the Board finds that the pertinent statutory and regulatory 
provisions are consistent with the Board's present 
determination that the veteran was in pursuit of vocational 
rehabilitation program at the time of his back injury on 
October 7, 1985.  For example, Chapter 31 of Title 38, U.S. 
Code, provides for the training and rehabilitation of 
veterans with service-connected disabilities to enable them 
not only "to become employable" or "obtain" employment, 
but also to "maintain suitable employment."  38 U.S.C.A. 
§ 3100.  Cf. 38 U.S.C.A. § 3101.  Placement services to 
effect suitable placement in employment include an "attempt 
to insure satisfactory adjustment in employment."  
38 U.S.C.A. § 3104(a)(5).  The term "rehabilitation 
program" includes employment services for employable 
veterans who are prior participants in VA vocational 
rehabilitation programs.  See 38 C.F.R. § 21.35(f).  VA 
vocational rehabilitation programs contemplate the furnishing 
of supplies during "[r]ehabilitation to the point of 
employability."  38 C.F.R. § 21.210.  The regulation at 
38 C.F.R. § 21.124(b)(4), which defines educational and 
vocational training service, specifically provides that a 
"combination course" of vocational rehabilitation 
specifically includes a long period of in-school training 
followed by a full term on the job.  

The point of being declared "rehabilitated" was not reached 
in this veteran's case prior to his back injury on October 7, 
1985.  Rehabilitation to the point of employability is 
considered achieved when the veteran has been employed for at 
least 60 continuous days and employability is declared by VA, 
or when the veteran "retains" employment for at least 60 
continuous days and other conditions are met.  38 C.F.R. 
§ 21.283.  In this case, the veteran was not effectively 
declared rehabilitated (VA determined that the March 1985 
rehabilitation was not effective precisely because of the 
October 1985 back injury) prior to his October 1985 back 
injury.  By any measure, had not worked at least 60 
consecutive days at the time of the back injury.  At the time 
of a back injury on October 7, 1985, the veteran was still 
under the vocational rehabilitation program designed for his 
rehabilitation.

In reaching its decision, the Board reviewed the VA General 
Counsel precedent opinion, VAOPGCPREC 14-97, which concluded 
that, although the veteran was receiving Chapter 31 
employment services at the time of the injury, and thus, was 
a participant in a vocational rehabilitation program under 
Chapter 31, the injury incurred was not the result of the 
veteran's pursuit of a course of vocational rehabilitation 
within the meaning and intent of 38 U.S.C.A. § 1151.  
However, the General Counsel's primary conclusions - that the 
veteran's post-training employment or the receipt of 
employment services while engaged in post-training employment 
did not equate to pursuit of vocational rehabilitation 
training to achieve employability - were held to be legally 
incorrect by the April 2001 decision and Order of the Court.  
The Court indicated that the General Counsel opinion wrongly 
resolved statutory ambiguity against the veteran and failed 
to address the question of whether the veteran had been 
rehabilitated or was still under a program designed for his 
rehabilitation.  As indicated above, the Board finds that, at 
the time of a back injury on October 7, 1985, the veteran had 
not been rehabilitated, but was still under the vocational 
rehabilitation program designed for his rehabilitation.  For 
these reasons, the Board finds that the weight of the 
evidence demonstrates on the merits that the criteria for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for additional disability of residuals of a back injury 
resulting from the pursuit of vocational rehabilitation 
training, have been met.  38 U.S.C.A. §§ 1151, 3100, 3101, 
3104; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 

Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.358, 21.35, 21.210, 
21.124, 21.283; 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159).  


ORDER

An appeal for compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability of residuals of a back injury resulting 
from the pursuit of vocational rehabilitation training is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

